Citation Nr: 1038468	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  08-06 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable evaluation for left-sided hydrocele 
and varicocele, and right epididymal cyst.  


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a June 2007 rating decision issued by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in San Diego, California, which confirmed and continued 
a noncompensable rating for the Veteran's service-connected left-
sided hydrocele and varicocele, and right epididymal cyst.
The Veteran was scheduled for a Travel Board hearing in June 
2009, but failed to report for the hearing and provided no 
explanation for such failure.  His hearing request is therefore 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

In August 2009, the Board remanded the Veteran's claim for 
further development, specifically to provide him with a second VA 
examination to determine the current severity of his service-
connected disabilities.  This was accomplished, and in June 2010, 
the VA Appeals Management Center issued a Supplemental Statement 
of the Case, in which it continued to deny the Veteran's claim.  
The claims folder has been returned to the Board for further 
appellate proceedings.


FINDING OF FACT

The Veteran's service-connected left-sided hydrocele and 
varicocele, and right epididymal cyst disabilities are manifested 
by bilateral small hydrocele, small left varicocele, clinically, 
and bilateral small epididymal cysts per ultrasound report,  a 
normal penis and descended testicles, without renal dysfunction, 
voiding dysfunction, abnormal urinary frequency, obstructed 
voiding, or urinary tract infection, to include no evidence of 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or requiring 
continuous intensive management, long-term drug therapy, one to 
two hospitalizations per year, or intermittent intensive 
management.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for left-sided 
hydrocele and varicocele, and right epididymal cyst have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 4.115a, 4.115b, Diagnostic Code 7525 
(2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Element (4), the 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability and effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, service connection for left-sided hydrocele and 
varicocele, and right epididymal cyst was previously established, 
and the current appeal arose from a claim for an increased 
rating.  In March 2007, prior to the initial adjudication of the 
Veteran's claim, the RO sent the Veteran a VCAA letter, which 
informed him that he should provide evidence showing that the 
symptoms from his disability had increased in severity.  The 
letter provided notice of the types of evidence, both lay and 
medical, that could be submitted in support of a claim for an 
increased rating, and advised the Veteran of what VA would do to 
assist him in obtaining such evidence.  In addition, this letter, 
as well as a subsequent letter, dated September 2009, provided 
the Veteran with specific information regarding the evidence VA 
uses to determine the disability rating and effective date 
elements of a claim.  See Dingess/Hartman, supra.

      b.) Duty to Assist

The Board is satisfied that VA's duty to assist has been 
satisfied.  The claims folder contains the Veteran's service and 
post-service treatment records, as well as VA examination reports 
dated April 2007 and February 2010.  Additionally, the claims 
folder contains the Veteran's statements in support of his claim.  
The Veteran has not referenced any outstanding, available records 
that he wanted VA to obtain or that he felt were relevant to the 
claim that have not already been obtained and added to the claims 
folder.

The Board finds the VA examination reports in this case to be 
thorough and complete because they show that the VA examiners 
reviewed the Veteran's complete claims folder, elicited from the 
Veteran his history of genitourinary symptomatology, disorders 
and treatment, and provided clinical findings detailing the 
results of their examinations in order to allow the Board to rate 
the Veteran's disorders under the applicable criteria.   As such, 
the Board finds that the examination reports are adequate upon 
which to base a decision in this case.

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above, finds that the development of the claim has been 
consistent with the provisions of the VCAA.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
appealed claim.  Accordingly, the Board will proceed to a 
decision on the merits.

II.  Applicable Laws and Regulations

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disability specified is considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  However, where 
service connection has already been established, and increase in 
the disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in such cases, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue, and such symptoms 
warrant different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2010).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The Veteran's service-connected left-sided hydrocele and 
varicocele, and right epididymal cyst have been evaluated as 
noncompensable under Diagnostic Codes ("DC"s) 7599-7525.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen.  
38 C.F.R. § 4.27 (2010).  When an unlisted disease, injury, or 
residual condition is encountered, requiring rating by analogy, 
the diagnostic code number will be assigned as follows: the first 
two digits will be selected from that part of the schedule most 
closely identifying the part or system of the body involved (in 
this case, the genitourinary system), and the last two digits 
will be 99 for all unlisted conditions.  The disability is then 
rated by analogy under a diagnostic code for a closely related 
disability that affects the same anatomical functions and has 
closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 
(2010).

In this case, the RO has determined that the diagnostic code most 
analogous to the Veteran's left-sided hydrocele and varicocele, 
and right epididymal cyst is DC 7525, which pertains to chronic 
epididymo-orchitis, defined as the swelling of one or both 
testicles.  Disabilities rated under DC 7525 are rated analogous 
to a urinary tract infection ("UTI").  A disability requiring 
long-term drug therapy, one to two hospitalizations per year, 
and/or requiring intermittent intensive management is rated at 10 
percent disabling; recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times/year), 
and/or requiring continuous intensive management is rated at 30 
percent disabling; poor renal function is rated as renal 
dysfunction.  

In November 2006, the Veteran was examined by a urologist at the 
VA Medical Center ("VAMC"), where he was found to have a 
prominent left spermatic vein with a small hydrocele on the left 
side.  The examiner found that no intervention was needed at that 
time for either diagnosis, but advised him to obtain an abdominal 
ultrasound and repeat scrotal ultrasound in the near future (he 
had undergone a previous ultrasound in 2003).  In December 2006, 
he underwent an ultrasound of the scrotum, which revealed normal 
echo pattern and normal color Doppler flow bilaterally.  There 
were also bilateral hydroceles and varicoceles noted, as well as 
epididymal cysts noted bilaterally.

In April 2007, the Veteran was afforded a VA genitourinary 
examination.  The examiner noted that he had reviewed the 
complete claims folder, including VAMC records and previous 
compensation and pension examination reports.  The Veteran stated 
that he did not wear any type of scrotal support, but complained 
of constant aching of the scrotum, aggravated by prolonged 
sitting and any type of physical exertion, including lifting.  He 
denied erectile dysfunction.  Upon examination, the urethra was 
clear, the penile shaft was normal, and the inguinal area showed 
no evidence of inguinal hernia or adenopathy.  A moderate-sized 
varicocele and hydrocele were noted on the left testicle, and a 
small varicocele and hydrocele appeared to be present on the 
right testicle.  However, there was no palpable tenderness or 
mass, and both testicles were normally descended.  The diagnoses 
were bilateral hydrocele, bilateral varicocele and bilateral 
epididymal cyst.  The examiner opined that his symptoms were 
minimal; however, and did not significantly restrict his 
activities of daily living or recreational activities in any way.  

Review of the claims folder shows that the Veteran did not seek 
additional treatment for his genitourinary disorders following 
the 2007 VA examination, but continued to disagree with the 
noncompensable disability rating, stating that the symptomatology 
from his disabilities was increasing.

In February 2010, the Veteran was afforded a second VA 
examination.  During the interview portion of the examination, he 
told the examiner that he had fallen from a tree and injured his 
scrotum in October 2006 and sought treatment from a urologist 
(the Board notes in passing, however, that the October 2006 VAMC 
urology treatment notes made no mention of the Veteran having 
complained of suffering a scrotal injury at that time).  The 
Veteran told the examiner that he had been experiencing urinary 
frequency, especially at night, on and off for the past two 
months.  He said that, during those periods (which, he said, 
averaged a few times per month), his daytime urinary frequency 
was three to four times, and nocturnal frequency was five times.  
He said that, in between these episodes, he experienced normal 
urinary frequency.  He denied experiencing dysuria (painful 
urination), hematuria (blood in urine), or nephrolithiasis 
(kidney stones), and had no urge incontinence or hesitancy, as 
his urinary flow was good, and he did not use any pads or 
diapers.  He specifically denied having frequent UTIs and said he 
did not receive antibiotics for a UTI or any infection of the 
scrotum.  He also denied having a voiding dysfunction or 
voiding/obstructive urinary symptoms.  He further denied any 
renal dysfunction or deterioration of kidney function, and said 
he had not undergone dialysis and did not use a catheter.  He 
said he was not using any medications for erectile dysfunction, 
did not have local injections or use pumps, and had not undergone 
any surgeries of the phallus.  He denied any penile tumors or 
ulcers and said he had no loss of libido.  He also denied any 
recent hospitalization for urological management, and denied 
urogenital malignancy.  

Upon examination, it was noted that the Veteran had a normal 
phallus, without obvious swelling or tenderness, discharge or 
ulcers.  Examination of the scrotum revealed minimal hydroceles 
on both testes, more so on the right, and a small varicocele on 
the left side.  The examiner found no obvious cysts were palpable 
clinically.  There was also no tenderness, no evidence of 
infection of inflammation, no redness, no secondary infection, no 
oozing or pus, no local lymphadenopathy, no inguinal or scrotal 
mass, and no hernias, finding that both inguinal areas were 
essentially normal without any signs of inflammation.  An 
echogram/ultrasound of the scrotum revealed that both testicles 
were of normal size and echotexture, and showed normal blood 
flow.  There was, however, the presence of bilateral epididymal 
cysts and bilateral small hydrocele, slightly larger on the 
right.  The diagnoses were bilateral small hydrocele, small left 
varicocele, clinically, and bilateral small epididymal cysts per 
ultrasound report.  The examiner concluded that the Veteran's 
reported current nocturnal urinary frequency was not likely 
related to his service-connected left-sided hydrocele and 
varicocele, and right epididymal cyst.  He further opined that 
these medical conditions did not likely prevent him from his 
daily activities of life or sedentary occupations. 
 
Based on a review of the complete evidence of record, the Board 
concludes that the criteria for a higher disability rating for 
the Veteran's left-sided hydrocele and varicocele, and right 
epididymal cyst are not met for any portion of the appeal period.  

As discussed above, in order to warrant a compensable rating 
under DC 7525, the Veteran would have to show evidence that he 
requires long-term drug therapy, one to two hospitalizations per 
year, and/or requires intermittent intensive management of his 
disability.  However, as noted, none of the treatment records or 
examination reports during the appeal period demonstrates that he 
requires any of these treatments.  Accordingly, the criteria for 
a compensable rating under DC 7525 are not met.  

The Board has also considered the possibility of assigning a 
higher disability rating under an alternative diagnostic code 
related to the genitourinary system.  However, there is no 
medical evidence to show that he has been diagnosed with any 
other diseases or disorders of the genitourinary system.  In 
addition, there is no probative evidence showing that he has been 
found to have any dysfunctions of the genitourinary system, 
including no medical findings of renal dysfunction, voiding 
dysfunction, urinary frequency, obstructed voiding, or a UTI.  

In this respect, the Board has considered the fact that, during 
the most recent VA examination, the Veteran specifically denied 
experiencing frequent UTIs, as well as denied having a voiding 
dysfunction, obstructive voiding problems or a renal dysfunction.  
In addition, although he told the examiner that he experienced 
intermittent urinary frequency, the examiner opined that this 
condition was not likely related to his service-connected left-
sided hydrocele and varicocele, and right epididymal cyst.  
Accordingly, a higher or separate rating under another disease, 
diagnosis or dysfunction of the genitourinary system is not 
warranted.

In denying the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater level of 
compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule for Rating Disabilities will apply unless there are 
exceptional or unusual factors which would render application of 
the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.  Id.

In this case, there is no evidence that his left-sided hydrocele 
and varicocele, and right epididymal cyst result in marked 
interference with employment or frequent periods of 
hospitalization.  Moreover, the evidence does not establish that 
his disability markedly interferes with his employment or 
employability beyond that contemplated by the Schedule for Rating 
Disabilities.  As noted above, during the February 2010 VA 
examination, the examiner concluded that the Veteran's 
genitourinary system disorders did not significantly impact his 
activities of daily living and did not impact his ability to seek 
sedentary employment.  Significantly, there is no evidence 
demonstrating that the Veteran, who stated that he has not worked 
for the past year, has experienced any interference with 
employment as a result of his service-connected disability.  
Accordingly, the Board concludes that the greater weight of 
credible and probative evidence is against finding that the 
Veteran's left-sided hydrocele and varicocele, and right 
epididymal cyst result in exceptional limitation beyond that 
contemplated by the ratings schedule.

In short, there is nothing in the record to indicate that the 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

In summary, the Board concludes that the preponderance of the 
evidence of record is against the Veteran's claim for an 
increased rating for left-sided hydrocele and varicocele, and 
right epididymal cyst.  As there is not an approximate balance of 
evidence, the "benefit-of-the-doubt rule" enunciated in 38 
U.S.C.A. § 5107(b) is therefore not applicable.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  Assignment of staged ratings is not for 
application.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

A compensable evaluation for left-sided hydrocele and varicocele, 
and right epididymal cyst is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


